Appeal from an order of the Family Court, Erie County (Patricia A. Maxwell, J), entered November 3, 2006 in a proceeding pursuant to Family Court Act article 6. The order, insofar as appealed from, directed that respondent have no visitation with the children while he is incarcerated.
It is hereby ordered that said appeal is unanimously dismissed without costs.
Memorandum: Respondent father appeals, as limited by his notice of appeal and brief, from that part of an order directing, sua sponte, that he have no visitation with the children while he is incarcerated. “[N]o appeal lies as of right from an order [that] does not decide a motion made on notice,” and the father did not seek leave to appeal (Matter of Davis v Venditto, 45 AD3d 837, 838 [2007]; see CPLR 5701 [a] [2]; [c]; Sholes v Meagher, 100 NY2d 333, 335 [2003]). Present—Hurlbutt, J.P., Smith, Centra, Lunn and Fahey, JJ.